Exhibit 10.1

CITY OFFICE REIT, INC.

EQUITY INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

This Award Agreement (the “Award Agreement”) is made as of [DATE] by and between
City Office REIT, Inc. (the “Company”) and [INDIVIDUAL] (the “Participant”) to
effect the grant of Restricted Stock Units under the Company’s Equity Incentive
Plan (the “Plan”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Plan or in the Employment Agreement.

1.    Grant of Units and DER. Effective as of [DATE] (the “Grant Date”), the
Participant has been granted a target of [NUMBER] Restricted Stock Units (the
“Units”), each representing the right to receive Shares (or cash of equivalent
value) upon settlement as set forth herein. In addition, effective as of the
Grant Date, the Participant has been granted an equivalent DER (as defined in
the Plan), providing that, as dividends are paid on Shares, the Participant
automatically shall be issued additional Restricted Stock Units (the “Additional
Units”) covering that number of Shares with a value equivalent to the total
dividends that would be paid during the period that the Units are outstanding on
the number of Shares equal to the number of Units and Additional Units divided
by the fair market value of the Shares on the dividend payment date. The
Additional Units shall vest to the extent that the underlying Units vest and
shall be subject to the same restrictions and be paid at the same time as the
Units. For the avoidance of doubt, to the extent that the Participant is a party
to an Employment Agreement, the grant of the Units hereunder shall be considered
Equity Plan Participation under the Employment Agreement.

2.    Vesting. Subject to the provisions of Sections 3 and 4 below, the Units
shall vest in accordance with this Section 2, subject to the Participant’s
continued employment with the Company until the last day of the Measurement
Period. The Additional Units shall vest to the extent that the underlying Units
vest in accordance with this Section 2 or Sections 3 and 4 below.
Notwithstanding anything in this Award Agreement to the contrary, the Committee
may, at any time, in its reasonable discretion, remove or adjust the performance
goals described in this Section 2. The Units and Additional Units will vest on
the last day of the Measurement Period in accordance with this Section 2 based
on the Percentile Ranking for the Measurement Period as follows:

 

Percentile Ranking

   Units Vesting Percentage  

Less than 30%

     50 % 

50%

     100 % 

At least 75%

     150 % 

The Units Vesting Percentage shall be calculated on the basis of straight line
interpolation in the event that the Percentile Ranking for the Measurement
Period is between the Percentile Rankings shown above. By way of example, if the
Percentile Ranking achieved is (i) 40%, or (ii) 62.5%, then the Units Vesting
Percentage would be 75% and 125%, respectively.

3.    Covered Termination. If the Participant remains in the continuous employ
of the Company from the Grant Date until the date of the Participant’s Covered
Termination (as described in Section 8(c) below), then the Participant will be
deemed to have satisfied the service vesting condition and the vesting of the



--------------------------------------------------------------------------------

Units and Additional Units shall be based on the satisfaction of the Percentile
Ranking for the Measurement Period as set forth in Section 2 as if the
Participant had remained employed through the last day of the Measurement
Period.

4.    Change of Control. If the Participant remains in the continuous employ of
the Company from the Grant Date until the date on which a Change of Control
occurs, then, upon the Change of Control, the Participant shall vest in the
number of Units and Additional Units that would have vested under Section 2
calculated as if the Measurement Period ended on the date of the Change of
Control.

5.    Settlement of Awards. Subject to Section 6 below, vested Units and vested
Additional Units shall be settled as soon as practicable upon vesting and in no
event later than March 15 of the year following the year in which the applicable
Units vested, provided that in the event that the Units and Additional Units
vest upon a Change of Control under Section 4, the Units and Additional Units
shall be settled as soon as practicable following the Change in Control but in
no event later than ninety days following the Change of Control. So long as the
Company remains publicly traded on a recognized exchange in North America,
settlement shall be in the form of Shares or, if so approved by the Committee,
in cash of equivalent value. If the Company is no longer publicly traded on a
recognized exchange in North America, settlement shall be in cash or equivalent
value.

6.    Termination of Units.

(a)    Generally. Except as provided in Section 3, upon the termination of the
Participant’s employment with the Company for any reason before the last day of
the Measurement Period, all outstanding, unvested Units and outstanding,
unvested Additional Units shall be immediately cancelled for no consideration.
Units and corresponding Additional Units that do not become vested in accordance
with Section 2 shall be cancelled for no consideration on the last day of the
Measurement Period.

(b)    Settlement Following Termination. For avoidance of doubt, following the
Participant’s termination of employment with the Company, the Participant still
shall be entitled to receive payment as set forth in Section 5 above for any
Units and Additional Units that become vested as provided in this Award
Agreement on or before the termination of the Participant’s employment with the
Company.

7.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Units and any Additional Units
issued hereunder until Shares are delivered to the Participant upon settlement
of vested Units and vested Additional Units.

8.    Definitions. For purposes of this Award Agreement, the terms Cause,
Company TSR, Covered Termination, Measurement Period, Peer Group, Peer Group TSR
and Percentile Ranking shall have the following meanings:

(a)    “Cause” shall mean, if the Participant is a party to an Employment
Agreement and the Employment Agreement provides for a definition of “Cause” (or
substantially similar term), the definition contained therein. If no Employment
Agreement exists, or if such Employment Agreement exists but “Cause” (or
substantially similar term) is not defined therein, then Cause shall mean as
defined in the Plan.

 

2



--------------------------------------------------------------------------------

(b)    “Company TSR” shall mean the average annual total shareholder return
(Common Stock appreciation/depreciation during the Measurement Period plus
dividends paid on a share of Common Stock during the Measurement Period) of the
Company over the term of the Measurement Period, expressed as a percentage. For
purposes of calculating Common Stock appreciation/depreciation, the Common Stock
prices for the beginning and end of the Measurement Period shall be the
volume-weighted average price of the Common Stock as reported on the principal
securities exchange on which the Common Stock is listed for the twenty trading
days preceding the start or end, as applicable, of the Measurement Period. For
purposes of calculating Company TSR, dividends for the period shall be treated
as reinvested. The Company TSR shall be determined in the Company’s reasonable
discretion and shall be subject to adjustment by the Committee in its sole
discretion.

(c)    “Covered Termination” shall mean, if the Participant is a party to an
Employment Agreement and the Employment Agreement provides for a definition of
“Termination Without Cause” and/or “Resignation With Good Reason” (or
substantially similar terms), the definition contained therein. If no Employment
Agreement exists, or if such Employment Agreement exists but neither
“Termination Without Cause” nor “Resignation With Good Reason” (or substantially
similar terms) are defined therein, then Covered Termination shall mean a
termination of the Participant’s employment by the Company without Cause.

(d)    “Employment Agreement” means an employment agreement entered into between
the Participant and the Company or any of the Participating Companies.

(e)    “Measurement Period” means the period beginning on January 1, 2020 and
ending on December 31, 2022.

(f)    “Peer Group” shall mean the companies represented in the SNL US REIT
Office Index on January 2, 2020, as set for on Exhibit A, which remain publicly
traded on an established exchange for the entire Measurement Period, except as
described below. The Peer Group shall exclude a company that is acquired or
completes a “going private” transaction pursuant to Rule 13e-3 of the Securities
Exchange Act of 1934 during or prior to the Measurement Period. The Peer Group
shall include a company which has filed for bankruptcy protection in accordance
with the U.S. Bankruptcy Code or is otherwise involuntarily de-listed from an
established exchange (other than as the result of being acquired or completing a
“going private” transaction) after January 2, 2020, with such bankrupt or
de-listed companies being deemed to have a Peer Group TSR of negative 100%.

(g)    “Peer Group TSR” shall mean, for each member of the Peer Group, the
average annual return (common stock appreciation/depreciation during the
Measurement Period plus dividends paid on a share of common stock during the
Measurement Period) over the term of the Measurement Period, expressed as a
percentage. For purposes of calculating common stock appreciation/depreciation,
the common stock prices for the beginning and end of the Measurement Period
shall be the volume-weighted average price of the common stock as reported on
the principal securities exchange on which the common stock is listed for the
twenty trading days preceding the start or end, as applicable, of the
Measurement Period. For purposes of calculating the Peer Group TSR, dividends
for the period shall be treated as reinvested. The Peer Group TSR shall be
determined in the Company’s reasonable discretion.

 

3



--------------------------------------------------------------------------------

(h)    “Percentile Ranking” means the relative ranking of the Company based on
the Company’s TSR for the Measurement Period compared to the Peer Group TSR of
each member of the Peer Group for the same Measurement Period. For this purpose,
the Percentile Rank will be determined using Excel’s PercentRank.Inc function,
including the Company’s TSR in the array, or such other comparable method if the
Excel function does not exist at the time.

9.    Plan to Prevail. This Award Agreement, the Units and Additional Units
granted hereby, and the Shares subject hereto, are subject to all of the terms
and provisions of the Plan. In the event of a conflict between the terms and
provisions of this Award Agreement and the Plan, the provisions in the Plan
shall prevail. Unless otherwise explicitly indicated herein, in the event of a
conflict between the terms and provisions of the Employment Agreement and the
Plan and/or the Award Agreement, the provisions of the Employment Agreement
shall prevail, provided that the terms of this Award Agreement shall govern the
determination of the number of Units and Additional Units that shall vest if the
Participant experiences a Covered Termination or upon a Change of Control.

10.    Administration. By accepting the grant of the Units and right to receive
Additional Units, the Participant agrees (i) that the Committee shall have full
power to interpret the terms and conditions of this Award Agreement and resolve,
in its sole discretion, any discrepancies or questions of facts, and (ii) that
no member of the Committee shall be liable for any action or determination made
in good faith with respect to the Units, any Additional Units, or this
Agreement. Any action taken or decision made by the Company, the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of this Award Agreement shall lie
within its sole and absolute discretion, shall not require the Participant’s
consent and shall be final, conclusive and binding upon the Participant and all
persons claiming under or through the Participant. Any certifications by the
Committee pursuant to this Award Agreement shall be determined in writing and
may be in any form determined by the Committee (including as part of applicable
meeting minutes or in a written consent). By accepting the grant of the Units
and right to receive Additional Units, the Participant and each person claiming
under or through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under, or with respect to, this Award Agreement by the Company, the
Committee or its delegates. Notwithstanding anything in this Award Agreement or
the Plan to the contrary, the Committee may at any time, in its sole discretion,
elect to vest or accelerate the vesting of all or any portion of the Units and
Additional Units.

11.    Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company’s Chief Financial Officer at the
Company’s headquarters, or at such other address as the Company may hereafter
designate to the Participant by notice as provided in this Section 11. Any
notice to be given to the Participant hereunder shall be addressed to the
Participant’s home address of record with the Company. A notice shall be deemed
to have been duly given when personally delivered or mailed by registered or
certified mail to the party entitled to receive it.

 

4



--------------------------------------------------------------------------------

12.    No Employment/Service Right. The grant of the Units and the terms set
forth in this Award Agreement shall not confer upon the Participant the right to
employment with, or other service to, the Company.

13.    Successors and Assigns. The terms of this Award Agreement shall be
binding upon and inure to the benefit of the Company and the successors and
assigns of the Company.

14.    No Right to Future Awards. The grant of the Units does not confer on the
Participant any right or entitlement to receive any other compensation at any
time in the future or with respect to any future period.

15.    Governing Law. This Award Agreement shall be interpreted, construed and
administered in accordance with the laws of the State of New York applicable to
contracts executed and to be performed entirely therein, without giving effect
to conflict of law provisions.

16.    Section 409A of the Code. This Award Agreement and the Plan are intended
to either avoid the application of, or comply with, Section 409A of the Code. To
that end, this Award Agreement and the Plan shall at all times be interpreted in
a manner that is consistent with Section 409A of the Code.

17.    Entire Agreement. The Plan, this Award Agreement and the Employment
Agreement constitute the entire agreement between the parties hereto with regard
to the subject matter hereof. This Award Agreement supersedes all other
agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the Units. By accepting the grant of
the Units and the right to receive Additional Units, the Participant shall be
deemed to accept all of the terms and conditions of this Award Agreement.

18.    Amendments. Notwithstanding any provision set forth in this Award
Agreement and subject to all applicable laws, rules and regulations, the
Committee shall have the power to, without the Participant’s consent, (i) alter
or amend the terms and conditions of this Award Agreement in any manner that the
Committee considers necessary or advisable, in its sole discretion, to comply
with, or take into account changes in, or interpretations or rescissions of,
applicable tax laws, including Section 409A of the Code, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement;
(ii) alter or amend the terms and conditions of this Award Agreement in any
manner that the Committee determines necessary or advisable to reflect any
changes in the Company’s corporate structure, so long as the Committee
reasonably determines such change is equitable to the Participant; and
(iii) waive any terms and conditions that operate in favor of the Company. Any
alteration or amendment of the terms of this Award Agreement shall be effective
only upon adoption by the Committee, and, upon such adoption, shall become and
be binding on all persons affected thereby. The Company shall give notice to the
Participant of any such alteration or amendment as promptly as practicable after
the adoption thereof.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

CITY OFFICE REIT, INC. BY:  

 

  Authorized Signature Name:   Consented and Agreed to:

 

[SIGNATURE PAGE TO THE PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT]